Title: To James Madison from Rufus King, 26 May 1802 (Abstract)
From: King, Rufus
To: Madison, James


26 May 1802, London. No. 68. Reports anxiety among British manufacturers and merchants “founded upon the Belief that France would exclude, either wholly or in a very great degree,” British manufactures. “The prohibitory Laws of France passed during the War have been declared to be in force, and were it not for a recent and extraordinary Law which puts into the hands of the Chief Consul, provisionally, the whole Regulation of Commerce … no English Fabrics could be, as at present very few are, imported into France.” That country has recently suggested that “certain understood and reciprocal Regulations … be established by Law, … according to which the Trade between the two Countries should be carried on for a limited time.” Such a proposition is being considered by the British government, but it must be passed immediately or be referred to a new Parliament, “as it is believed that the present Parliament will be dissolved in the course of three weeks” so that elections may be held without interfering with the harvest. Suspects that financial condition of Bird, Savage, and Bird may “not be altogether free of embarrassment.” Communicates his apprehensions in confidence.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 3 pp.; marked duplicate; in a clerk’s hand; docketed by Brent as received 19 Aug. Printed in King, Life and Correspondence of Rufus King, 4:128–29.



   
   The firm of Bird, Savage, and Bird was indeed in difficulty, and it failed in February 1803 (S. R. Cope, “Bird, Savage & Bird of London: Merchants and Bankers, 1782 to 1803,” Guildhall Studies in London History, 4 [1981]: 213–15).


